                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


PATRICK C. LYNN,

               Plaintiff,

               v.                                       CASE NO. 19-3003-CM

SAMMY CLINE, et al.,

               Defendants.


                                              ORDER

       Plaintiff brings this pro se civil rights Complaint pursuant to 42 U.S.C. § 1983. Plaintiff

is currently incarcerated at Lansing Correctional Facility in Lansing, Kansas (“LCF”). This

matter comes before the Court on Plaintiff’s Motion for Reconsideration (Doc. 30); Motion for

Change of Judge (Doc. 31); Verified Motion to Hold Defendants in Violation of 18 U.S.C.

§§ 241, 242, 371, 1503-12 (Doc. 32); and Motion for Additional Time Extension (Doc. 33).

1. Motion for Change of Judge (Doc. 31)

       Plaintiff alleges in his motion that “for any Judge or gov’t LEO to refuse the legal duty to

investigate & prosecute the crimes against [him] & the administration of justice constitutes a

breach of sworn oaths & is malfeasance.” (Doc. 31, at 1.) Plaintiff further alleges that he

believes he cannot receive a full and fair hearing on any viable matter before the undersigned and

states that the undersigned “harbors a deep-seated bias & prejudice against prisoners & is not

only deliberately indifferent to any criminal & unconstitutional abuses upon prisoners generally

and [him]self specifically, but is also incapable of discerning simple facts & evidence because he

is blinded by his prejudicial biases against prisoners.” Id. Plaintiff then seeks a hearing “to

develop the facts & evidence entitling [him] to relief.” Id. at 2.


                                                  1
       There are two statutes governing judicial recusal, 28 U.S.C. §§ 144 and 455. Burleson v.

Spring PCS Group, 123 F. App’x 957, 959 (10th Cir. 2005). For recusal under § 144, the

moving party must submit an affidavit showing bias and prejudice. Id. (citing Glass v. Pfeffer,

849 F.2d 1261, 1267 (10th Cir. 1988)). The bias and prejudice must be personal, extrajudicial,

and identified by “facts of time, place, persons, occasions, and circumstances.” Id. at 960

(quoting Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987)). These facts will be accepted as

true, but they must be more than conclusions, rumors, beliefs, and opinions. Id. Without an

affidavit showing bias or prejudice and proper identification of events indicating a personal and

extrajudicial bias, Plaintiff does not support a request for recusal under 28 U.S.C. § 144.

       Under 28 U.S.C. § 455(a) and (b)(1) a judge “shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned” or if “he has a personal bias or

prejudice concerning a party.” 28 U.S.C. § 455(a) and (b)(1). Section (b)(1) is subjective and

contains the “extrajudicial source” limitation. See Liteky v. United States, 510 U.S. 540 (1994).

Recusal may be appropriate “when a judge’s decisions, opinions, or remarks stem from an

extrajudicial source—a source outside the judicial proceedings.” United States v. Nickl, 427

F.3d 1286, 1298 (10th Cir. 2005) (citing Liteky, 510 U.S. at 554–55). Recusal is also necessary

when a judge’s actions or comments “reveal such a high degree of favoritism or antagonism as to

make fair judgment impossible.” Id. (quoting Liteky, 510 U.S. at 555).

       Section 455(a) has a broader reach than subsection (b) and the standard is not subjective,

but rather objective. See Nichols v. Alley, 71 F.3d 347, 350 (10th Cir. 1995) (citing Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 858 n.7 (1988) and Liteky, 510 U.S. at 548). The

factual allegations need not be taken as true, and the test is “whether a reasonable person,

knowing all the relevant facts, would harbor doubts about the judge’s impartiality.” Id. at 350–



                                                 2
51 (quoting United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)); Burleson, 123 F. App’x

at 960. A judge has a “‘continuing duty to ask himself what a reasonable person, knowing all of

the relevant facts, would think about his impartiality.’” United States v. Greenspan, 26 F.3d

1001, 1005 (10th Cir. 1994) (quoting United States v. Hines, 696 F.2d 722, 728 (10th Cir.

1982)). “The goal of section 455(a) is to avoid even the appearance of partiality.” Liljeberg, 486

U.S. at 860.

       The initial inquiry—whether a reasonable factual basis exists for questioning the judge’s

impartiality—is limited to outward manifestations and the reasonable inferences to be drawn

from those manifestations. Nichols, 71 F.3d at 351 (citing Cooley, 1 F.3d at 993). “[T]he

judge’s actual state of mind, purity or heart, incorruptibility, or lack of partiality are not the

issue.” Id. (quoting Cooley, 1 F.3d at 993). “The trial judge must recuse himself when there is

the appearance of bias, regardless of whether there is actual bias.” Bryce v. Episcopal Church of

Colo., 289 F.3d 648, 659 (10th Cir. 2002) (citing Nichols, 71 F.3d at 350).

       The Tenth Circuit has cautioned that “section 455(a) must not be so broadly construed

that it becomes, in effect, presumptive, so that recusal is mandated upon the merest

unsubstantiated suggestion of personal bias or prejudice.” Cooley, 1 F.3d at 993 (quoting Franks

v. Nimmo, 796 F.2d 1230, 1234 (10th Cir. 1986)). A judge has “as much obligation . . . not to

recuse when there is no occasion for him to do so as there is for him to do so when there is.”

David v. City & Cnty. of Denver, 101 F.3d 1344, 1351 (10th Cir. 1996) (quotation omitted);

Greenspan, 26 F.3d at 1005 (citation omitted). Judges have a duty to sit when there is no

legitimate reason to recuse. Bryce, 289 F.3d at 659; Nichols, 71 F.3d at 351. Courts must

exercise caution in considering motions for recusal in order to discourage their use for judge

shopping or delay. Nichols, 71 F.3d at 351 (noting that § 455(a) is not “intended to bestow veto



                                                3
power over judges or to be used as a judge shopping device”); Cooley, 1 F.3d at 993 (noting that

Congress was concerned that § 455(a) might be abused as a judge-shopping device).

          The Supreme Court has explained that “judicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 555. When no extrajudicial

source is relied upon as a ground for recusal, “opinions formed by the judge on the basis of facts

introduced or events occurring in the course of the current proceedings, or of prior proceedings,

do not constitute a basis for a bias or partiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.” Id.

          The Court finds that no reasonable person would believe that the undersigned’s previous

rulings implicate the level of “deep-seated favoritism or antagonism” that would make recusal

proper. Knowing all of the relevant facts, no reasonable person could harbor doubts about the

undersigned’s impartiality. Because the undersigned has a duty to sit and hear this case where

there is no legitimate reason for recusal, Plaintiff’s request for the undersigned to recuse is

denied.

2. Motion for Reconsideration (Doc. 30)

          Plaintiff asks the Court to reconsider its Order (Doc. 27) denying Plaintiff’s Motion for

Orders (Doc. 25) and Motion for Temporary Protective Orders (Doc. 26). Plaintiff’s Motion for

Orders seeks an indefinite stay of this case pending the return of his seized property by LCF

staff. Plaintiff also requests that this case be transferred to the Chief Judge. Lastly, Plaintiff asks

the Court to grant him permission to file an interlocutory appeal in the event the Court denies his

motion. In his Motion for Temporary Protective Orders, Plaintiff details the facts surrounding

his transfer to LCF and the mishandling of his property. These facts are set forth in the Court’s

June 24, 2019 Order. (Doc. 24, at 2.) The Court denied both motions.



                                                  4
       In his motion for reconsideration, Plaintiff alleges that the Court’s decision is based on

prejudicial bias, and asks the undersigned to recuse. Plaintiff also takes issue with the Court’s

refusal to initiate criminal proceedings against the staff at LCF. Local Rule 7.3 provides that

“[p]arties seeking reconsideration of non-dispositive orders must file a motion within 14 days

after the order is filed” and the “motion to reconsider must be based on: (1) an intervening

change in controlling law; (2) the availability of new evidence; or (3) the need to correct clear

error or prevent manifest injustice.” D. Kan. Rule 7.3(b).

       Plaintiff has failed to present any of the grounds warranting reconsideration as set forth in

Local Rule 7.3. Plaintiff has not set forth an intervening change in controlling law or the

availability of new evidence. Plaintiff has not set forth the need to correct clear error or to

prevent manifest injustice. Plaintiff’s motion for reconsideration rehashes his prior arguments

and argues for the undersigned to recuse. For the reasons set forth above, the Court finds that

recusal is not warranted. Plaintiff’s motion for reconsideration is denied.

3. Verified Motion to Hold Defendants in Violation of 18 U.S.C. §§ 241, 242, 371, 1503-12
(Doc. 32)

       Plaintiff’s motion alleges that prisoners in segregation at LCF are limited to checking out

three legal cases at a time and it takes one to four weeks to obtain the cases. Plaintiff then

attaches a library request form that he claims took the library staff one week to provide, and

shows that they were only able to find two of Plaintiff’s three requested cases. Plaintiff argues

that he should be provided with his requests within twenty-four hours. Plaintiff again alleges

that his legal files were “seized/compromised/& destroyed” by LCF staff. The motion does not

clarify what relief Plaintiff is seeking and states that the “pleading is made for the record & for

the 10th Cir.” To the extent Plaintiff is seeking some form of relief in his motion, such a request

is denied. Although Plaintiff is not happy with the delay in receiving his requested case law, the


                                                 5
motion shows that he has library access.        The Court has granted Plaintiff’s requests for

extensions of time to file his amended complaint, and is also granting his current request for an

extension. Plaintiff has not shown that he is entitled to further relief pursuant to his motion and

it is therefore denied.

4. Motion for Additional Time Extension (Doc. 33)

        Plaintiff seeks an extension of time to submit his amended complaint. On May 7, 2019,

the Court entered a Memorandum and Order (Doc. 15) granting Plaintiff until June 6, 2019, to

file a proper amended complaint that complies with the rules as set forth in the Memorandum

and Order. The Court granted Plaintiff’s previous motions for extensions of time and the current

deadline to file the amended complaint is September 6, 2019. Plaintiff seeks a 45-day extension

of time due to the seizure of a substantial portion of his legal files and materials, his limited

access to the law library, and his upcoming heart surgeries. For good cause shown, the Court

will grant the extension. Plaintiff is granted until October 21, 2019, to file a proper amended

complaint that complies with the rules as set forth in this Court’s Memorandum and Order at

Doc. 15.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 30),

Motion for Change of Judge (Doc. 31), and Verified Motion to Hold Defendants in Violation of

18 U.S.C. §§ 241, 242, 371, 1503-12 (Doc. 32) are denied.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Additional Time Extension

(Doc. 33) is granted. Plaintiff is granted until October 21, 2019, in which to file a proper

amended complaint that complies with the rules as set forth in this Court’s Memorandum and

Order at Doc. 15.




                                                6
IT IS SO ORDERED.

Dated September 4, 2019, in Kansas City, Kansas.

                                 s/ Carlos Murguia
                                 CARLOS MURGUIA
                                 U. S. District Judge




                                    7
